—Judgment unanimously affirmed. Memorandum: Defendant was given a meaningful opportunity at sentencing to move to withdraw his plea of guilty (see, People v Chandler, 214 AD2d 1027, 1028, lv denied 86 NY2d 792). Because he failed to make such a motion or to make a postverdict motion to vacate the judgment of conviction, his contention that County Court erred in not allowing him to withdraw his plea is not preserved for our review (see, People v Stedge, 250 AD2d 880). Defendant’s “unrestricted waiver of the right to appeal * * * encompassed [the] right to review of the sentence as harsh and excessive” (People v Hidalgo, 91 NY2d 733, 734). (Appeal from Judgment of Erie County Court, DiTullio, J. — Assault, 2nd Degree.) Present— Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.